DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2020 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of acts. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
The additional limitations in the claim relate to computerization of the pre-authorization process. This would require a processor and memory in order to perform basic computer functions of displaying selectable and editable information, accepting user input and selection, sending information to server, and receiving a response or confirmation from the server. These components are construed at the highest level of generality. The display is recited at a high level of generality with the only required function of displaying selectable and editable information, which is a routine function of displays. Also, the communication network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 8 recites a corresponding apparatus equivalent of claim 1, and is similarly rejected based on the same rationale, supra.  

Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 3 and 10 recite that the confirmed amount is the same as the pre-authorization amount. This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.

Claims 4, 11 and 12 recite receiving an additional pre-authorization request, the additional pre- authorization request comprising an additional request identifier, the user identifier, an additional pre-authorization amount, and an additional vendor identifier; transmitting the additional pre-authorization request to the server; receiving an additional pre-authorization confirmation, the additional pre-authorization confirmation comprising at least the additional request identifier and an additional confirmation identifier; and displaying, on the screen of the mobile user device, an additional confirmation message that the additional pre-authorization request has been denied, the additional confirmation message based on the additional confirmation identifier; and Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 5 recites displaying in the application interface a time expiration message indicating the pre-authorization request is no longer approved, wherein the time expiration message is transmitted after a period of time relating to the time duration identifier. These limitations are also part of the abstract idea identified in claim 1, and the additional element of a display is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 6 and 13 recite displaying a first pre-authorization option, the first pre-authorization option comprising at least the pre-authorization amount and the vendor name relating to the vendor identifier, and displaying a second pre-authorization option, the second pre-authorization option comprising at least the additional pre-authorization amount and the additional vendor name relating to the additional vendor identifier, and wherein the first pre-authorization option is displayed after the confirmation message is displayed on the screen of the user device, and wherein the second pre-authorization option is displayed after the additional confirmation Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 7 and 14 recite receiving an additional pre-authorization request, the additional pre-authorization request comprising an additional request identifier, the user identifier, the pre-authorization amount, and the vendor identifier. These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under the same rationale as claim 1, supra.

Claim 9 recites presenting a modified customizable user interface in the application interface after the confirmation message is displayed, the modified customizable user interface comprising a pre-authorization option comprising at least the pre-authorization amount and the vendor name relating to the vendor identifier, the plurality of pre-authorization amount buttons, the pre-authorization amount field, the vendor field, and the pre-authorization request button. These limitations are also part of the abstract idea identified in claim 1, and the additional element of a display is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 recites the limitations "the user device" in lines 2 and 5.  There are insufficient antecedent bases for these limitations in the claim.
Claim 7 is similarly rejected by dependency on claim 2.
For examination purposes, Examiner interprets this limitation as “the mobile device” consistent with claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kemper et al (USPN 7389275) in view of Poole (USPAP 2015/0379514).

Re claims 1 and 8: Kemper teaches a method for pre-authorizing a one-time credit transaction using a device comprising: starting an application on the device (web interface), wherein starting the application causes an application interface to present on a display of the device, the application interface presented on a majority of the display; presenting a customizable user interface in the application interface, the customizable user interface comprising a plurality of fields, the plurality of fields comprising at least a plurality of pre-authorization amount buttons, a pre-authorization amount field, a vendor field, a time duration field, and a pre-authorization request button, wherein the plurality of pre-authorization amount buttons are pre-configured (based on one or more prior transactions of a user account associated with the application), wherein the plurality of pre-authorization amount buttons indicate a different pre- authorization 
Kemper further teaches wherein the time duration identifier indicates a length of time for pre-authorization of the one-time credit transaction, and wherein the one-time credit transaction is denied when the transaction is attempted after the length of time elapses, and wherein the credit transaction is denied if an attempted transaction amount is greater than the pre-authorization amount (col. 2, lines 1-21, figures 4(a)-(e)).

Kemper does not explicitly teach that the plurality of pre-authorization amount buttons are pre-configured based on one or more prior transactions of a user account associated with the application.

(Support for this can be found in Wadley (USPAP 2018/0262489) at [0076]; and Jamkhedkar (USPAP 2019/0073663) at [0025])

Kemper does not explicitly teach 2 of 17EAST\171916391.1Application Serial No. 16/184,542Docket No.: 359025-100083Client Ref. P2701-USreceiving, from the server, a pre-authorization confirmation, the pre-authorization confirmation comprising at least the request identifier and a confirmation identifier; and displaying in the application interface , a confirmation message that the pre-authorization request has been approved, the confirmation message based on the confirmation identifier and comprising a confirmed amount associated with the pre-authorization amount. A time duration associated with the time duration identifier, and a vendor name associated with the vendor identifier.
However, Poole in the same field of art, receiving, from a server, a pre-authorization confirmation, the pre-authorization confirmation comprising at least the (request identifier and) a confirmation identifier; and displaying in the application interface , a confirmation message that the pre-authorization request has been approved, the confirmation message based on the confirmation identifier (and comprising a confirmed amount associated with the pre-authorization amount, a time duration associated with the time duration identifier, and a vendor name associated with the vendor identifier) (fig. 3C -3D, 0015, 0050, 0052-0053).

Examiner notes that Poole does not explicitly include a request identifier, confirmed amount, a time duration and a vendor name as part of the confirmation message as recited in the claim. However, including these additional information would have been obvious to one of ordinary skill in the art before the effective filing date of the invention since this information were part of the pre-authorization request. Reiterating this information as part of the confirmation message would have been an obvious design choice.
Kemper does not explicitly teach a mobile device as claimed, however, Kemper teaches a wide variation of applicability of system including web interface, telephone voice response unit (VRU), and automatic response using (ARU) (col. 4, lines 64 through col. 5, lines 10).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify and apply Kemper’s web interface to a mobile device for the obvious reason of enhancing the flexibility of the system/process.

Re claim 2: Kemper and Poole combination further teaches displaying, on the screen of the device, a pre-authorization option, the pre-authorization option comprising at least the pre-authorization amount and the vendor name relating to the vendor identifier, wherein the pre-authorization option is displayed after the confirmation message is displayed on the screen of the user device, and where the preauthorization option is displayed in addition to the plurality of pre-authorization amount buttons, the pre-authorization amount field, the vendor field, and the pre-

Re claim 9: Kemper and Poole combination further teaches presenting a modified customizable user interface in the application interface after the confirmation message is displayed, the modified customizable user interface comprising a pre-authorization option comprising at least the pre-authorization amount and the vendor name relating to the vendor identifier, the plurality of pre-authorization amount buttons, the pre-authorization amount field, the vendor field, and the pre-authorization request button (Kemper: col. 2, lines 1-21, figures 4(a)-(e)).

Re claims 3 and 10: Kemper and Poole combination further teaches wherein the confirmed amount is the same as the pre-authorization amount (Kemper: col. 2, lines 1-21, figures 4(a)-(e)).

Re claims 4, 11 and 12: Kemper and Poole combination further teaches receiving, by a processor, an additional pre-authorization request, the additional preauthorization request comprising an additional request identifier, the user identifier, an additional pre-authorization amount, and an additional vendor identifier; transmitting, by the user device, the additional pre-authorization request to the server; receiving, from the server, an additional pre-authorization confirmation, the additional pre-authorization confirmation comprising at least the additional request identifier and an additional confirmation identifier; and displaying, on the screen of the user device, an additional confirmation message that the additional pre-authorization request has been denied, the additional confirmation message based on the additional confirmation identifier; and displaying an additional confirmation message that the additional pre-authorization request 

Re claims 5: Kemper and Poole combination further teaches displaying in the application interface a time expiration message indicating the pre-authorization request is no longer approved, wherein the time expiration message is transmitted after a period of time relating to the time duration identifier (Kemper: col. 2, lines 1-21, figures 4(a)-(e)).

Re claims 6 and 13: Kemper and Poole combination further teaches displaying, on the screen of the user device, a first pre-authorization option, the first pre-authorization option comprising at least the pre-authorization amount and the vendor name relating to the vendor identifier, and
displaying, on the screen of the user device, a second pre-authorization option, the second pre-authorization option comprising at least the additional pre-authorization amount and the additional vendor name relating to the additional vendor identifier, and wherein the first pre-authorization option is displayed after the confirmation message is displayed on the screen of the user device, and wherein the second pre-authorization option is displayed after the additional confirmation message is displayed on the screen of the user device, and wherein the first pre-authorization option and the second preauthorization are displayed in addition to the plurality of pre-authorization amount buttons, the pre-authorization amount field, the vendor field, and the pre-authorization request button (Kemper: col. 2, lines 1-21, figures 4(a)-(e)).

.



Response to Arguments
Applicant's arguments filed 11/3/2020 have been fully considered but they are not persuasive.
Applicant argues that the Examiner mischaracterizes the claimed invention. In particular, Applicant asserts that the claimed invention focuses on one-time pre-authorization of a transaction that the user intends to perform, and not placing restrictions on account. 
Examiner respectfully disagrees. The claimed invention whether it’s for all transactions or a one-time preauthorization transaction does not impart eligibility under 101. The one-time preauthorization as claimed can be achieved in an analog manner either via direct face to face conversation with a bank official or via a paper form in which all the data field can be filled out using a pen/pencil. The claimed invention simply “automates” a manually process using conventional processor. Claimed invention does not recite any elements that individually, or as an ordered combination, transform the abstract idea of pre-authorizing a one-time credit transaction into a patent-eligible application of that idea. “At best, the claim[] describe[s] the automation of [a] fundamental economic concept . . . through the use of generic-computer functions.” OIP Techs., 788 F.3d at 1363. It is well settled, though, that automating conventional See Alice, 134 S. Ct. at 2358 (explaining that “if a patent’s recitation of a computer amounts to a mere instruction to implement an abstract idea on . . . a computer, that addition cannot  impart  patent  eligibility”)  (internal  alteration, citation, and quotations omitted); Intellectual  Ventures, 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).
Applicant asserts that the Kemper does not disclose that its constraint system applies to one-time credit transaction, but rather applies to all transactions until a user modifiers such constraints to allow transactions with different parameters to occur.
Examiner respectfully disagrees. The fact that Kemper allows for more elaborate parameter to an authorization system that can be applied to all transactions does not mean that the system cannot be used for a single one-time preauthorization transaction only. The user can expressly designate a transaction for one-time preauthorization that does not affect other transactions. It is clear from the teachings of Kemper that all the data fields/parameters necessary to effect this one-time preauthorization are shown in the figures, otherwise, how else is a user able to preauthorize said one-time transaction. Using a simple radio button or option button as shown throughout the figures 4(a)-(e) can allow a user to designate a transaction as one-time preauthorization transaction. The other data fields or options, and the one-time preauthorization option are NOT mutually exclusive. 
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, these references are reasonably pertinent to the particular feature/problem with which the applicant was concerned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691